
	
		II
		111th CONGRESS
		2d Session
		S. 3219
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 15, 2010
			Mr. Durbin (for himself,
			 Mr. Franken, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 11, United States Code, with
		  respect to certain exceptions to discharge in bankruptcy.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness for Struggling Students Act
			 of 2010.
		2.Exceptions to dischargeSection 523(a)(8) of title 11, United States
			 Code, is amended by striking dependents, for and all that
			 follows through the end of subparagraph (B) and inserting dependents,
			 for an educational benefit overpayment or loan made, insured, or guaranteed by
			 a governmental unit or made under any program funded in whole or in part by a
			 governmental unit or an obligation to repay funds received from a governmental
			 unit as an educational benefit, scholarship, or stipend;.
		
